ORDER

The Court having considered the Joint Petition by the Attorney Grievance Commission and the Respondent, S. Leo Jones, Jr., in which Respondent agrees to be placed on inactive status by the Court, it is this 6th day of October, 1995,
ORDERED, by the Court of Appeals of Maryland, that the Respondent be and is hereby placed on inactive status from the practice of law until such time that he can demonstrate by proper evidence that he is capable of engaging in the competent practice of law and it is further,
ORDERED, that as a condition precedent to Respondent’s reinstatement to the Bar, the following conditions must be fulfilled:
1. The Respondent shall present a report from a health care professional that he is capable of engaging in the competent practice of law.
2. Respondent be readmitted only under the supervision of an attorney monitor satisfactory to Bar Counsel who will monitor his practice for a period of two years with monthly reports to Bar Counsel for the first six months and quarterly reports thereafter for the balance of the two year period and, it is further,
ORDERED, that the clerk of the Court shall remove the name of S. Leo Jones, Jr. from the register of attorneys of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this state in accordance with Rule BV13.